DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
Claim Objections
Claim15 is objected to because of the following informalities:  In claim 15, reciting “mate rial” & “fist conductive feature include” contain  typographical errors.  
Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, & 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 20080136029) in view of Edelstein et al. (US 20080203570).
Regarding claim 1, Lin discloses that a device comprising: 
a first dielectric layer 20 having a top surface extending to a first height; 
a first conductive feature 32 disposed within the first dielectric layer 20 (Fig. 5); 
a cap feature 36 disposed on the first conductive feature 32, the cap feature 36 having a first sidewall and an opposing second sidewall and a top surface extending from the first sidewall to the second sidewall 30, wherein the top surface of the cap feature extends to the first height (Fig. 6A); 
an etch stop layer 40 disposed directly on the top surface of the cap feature 36 and the top surface of the first dielectric layer 20 (Fig. 7); 
a barrier feature 30 at least partially surrounding the first conductive feature 30 and physically contacting the first sidewall and the second sidewall of the cap feature 36.
Lin fails to teach a via extending through the cap feature and into the first conductive feature, wherein the via includes a tapered portion disposed within the first conductive feature, the tapered portion including a first tapered sidewall edge on a first side of the via portion, a second tapered sidewall edge on a second side of the via portion that is opposite the first side, and a bottommost edge extending from a first interface with the first tapered sidewall edge to a second interface with the second tapered sidewall edge, wherein the first interface is spaced apart from the second interface and the bottommost edge is substantially parallel to the top surface of the first dielectric layer. 
However, Edelstein suggests that a via extending through the cap feature 132 and into the first conductive feature 112, wherein the via includes a tapered portion disposed within the first conductive feature, the tapered portion including a first tapered sidewall edge on a first side of the via portion, a second tapered sidewall edge on a second side of the via portion that is opposite the first side, and a bottommost edge extending from a first interface with the first tapered sidewall edge to a second interface with the second tapered sidewall edge(shape of via is the similar as applicant’s via), wherein the first interface is spaced apart from the second interface and the bottommost edge is substantially parallel to the top surface of the first dielectric layer (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lin with a via extending through the cap feature and into the first conductive feature, wherein the via includes a tapered portion disposed within the first conductive feature, the tapered portion including a first tapered sidewall edge on a first side of the via portion, a second tapered sidewall edge on a second side of the via portion that is opposite the first side, and a bottommost edge extending from a first interface with the first tapered sidewall edge to a second interface with the second tapered sidewall edge, wherein the first interface is spaced apart from the second interface and the bottommost edge is substantially parallel to the top surface of the first dielectric layer as taught by Edelstein in order to enhance electrical connections and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, Lin &  Edelstein disclose that the bottommost edge is substantially parallel to the top surface of the cap feature (Edelstein, Fig. 2).
Reclaim 3, Lin &  Edelstein disclose that second conductive feature disposed over the first conductive feature, and wherein the via extends from the second conductive feature and into the first conductive feature (Edelstein, Fig. 2).
Reclaim 4, Lin &  Edelstein disclose that a second dielectric layer disposed over the first dielectric layer, and  wherein the second conductive feature and the via extend through the second dielectric layer (Edelstein, Fig. 2).
Reclaim 6, Lin &  Edelstein disclose that the barrier feature includes Ta 30 (Lin, para. 0021-0022), and wherein the first conducive feature includes copper (Lin, Fig. 8).
Reclaim 7, Lin &  Edelstein disclose that the first dielectric layer is formed of a material having a dielectric constant of between about 2.4 and about 2.7( Lin, Fig. 8).
Reclaim 8, Lin &  Edelstein disclose that the first dielectric is formed of a material having a dielectric constant of between about 2.0 and about 2.3 (Lin, Fig. 8).
Regarding claim 9, Lin &  Edelstein disclose that a device comprising:
a first dielectric layer 20 (Lin, Fig. 2);
a first metal feature 32 disposed within the first dielectric layer 30, the metal feature having a first sidewall surface and an opposite second sidewall surface and a top surface extending between the first sidewall surface and the second sidewall surface;
a first barrier feature 36 having a first portion interfacing with the first sidewall of the first metal feature 32 and a second portion interfacing with the second sidewall of the first metal feature, wherein the first and second portions of the first barrier feature extend to a greater height within the device than the top surface of the first metal feature such that the top surface of the first metal feature is recessed with respect to the first and second portions of the first barrier feature; 
a cap feature 36 including a first portion interfacing with the first portion of the first barrier feature and a second portion interfacing with the second portion of the first barrier feature; 
a via extending through the first and second portions of the cap feature and into the first metal feature, wherein the via includes a tapered portion disposed within the first metal feature, the tapered portion including a first tapered sidewall edge on a first side of the via portion, a second tapered sidewall edge on a second side of the via portion that is opposite the first side, and a bottommost edge extending from a first interface with the first tapered sidewall edge to a second interface with the second tapered sidewall edge, wherein the first interface is spaced apart from the second interface and the bottommost edge is substantially parallel to the top surface of the metal feature (Lin in view of Edelstein, Fig. 2); and 
an etch stop layer 40 disposed directly on the first and second portions of the cap feature and the first and second portions of the first barrier feature, the etch stop layer formed of the same material throughout the etch stop layer (Lin, Fig. 8).
Reclaim 10, Lin &  Edelstein disclose that a second barrier feature surrounding the via and interfacing with the first and second portions of the cap feature (Lin, Fig. 8).
Reclaim 11, Lin &  Edelstein disclose that a second dielectric layer disposed directly on the etch stop layer; 
a second metal feature disposed within the second dielectric layer, and wherein the via extends from the second metal feature and into the first metal feature (Lin in view of Edelstein, Fig. 2). 
Reclaim 12, Lin &  Edelstein disclose that the second metal feature and the via are formed of the same material (Lin in view of Edelstein, Fig. 2).
Reclaim 13, Lin &  Edelstein disclose that a top surface of the first portion of the first barrier feature is at the same level within the device as a top surface of the first portion of the cap feature (Lin in view of Edelstein, Fig. 2).
Reclaim 14, Lin &  Edelstein disclose that the via has substantially vertical opposing sidewall edges surfaces that pass through the cap feature and extend into the first metal feature, wherein the substantially vertical opposing sidewall edges surfaces of the via interface with the tapered portion of the via (Lin in view of Edelstein, Fig. 2).
Reclaim 21. , Lin & Edelstein  disclose that the barrier feature has a top surface that extends to the first height such that the respective top surfaces of the first dielectric layer, the cap feature and the barrier feature form a planar surface (Lin in view of Edelstein’s Figs).
Claims 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 20080136029) in view of Edelstein et al. (US 20080203570) and further in view of Shih et al. (US 20070269978).
Regarding claim 15, Lin &  Edelstein disclose that a method comprising: 
forming a first conductive feature 32 within a first dielectric layer 20 (Lin Fig. 4); 
recessing the first conductive feature 34 such that a top surface of the first conductive feature is below a top surface of the first dielectric layer (Lin, Fig. 5);
forming a cap feature 36 directly on the recessed first conductive feature, wherein forming the cap feature directly on the recessed first conductive feature include forming a material layer directly on the recesses first conductive feature (Lin, Fig. 6);
planarizing the cap feature such that a top surface of the cap feature is planar with the top surface of the first dielectric layer (Lin, Fig. 6);
forming a recess extending through the cap feature and into the recessed first conductive feature (Edelstein, Fig. 2); and
forming a conductive material in the recess to form a via extending through the cap feature and into the recessed first conductive feature, wherein the via includes a tapered portion disposed within the recessed first conductive feature that tapers to a non-sloping bottommost surface of the via within the recessed first conductive feature.
Lin & Edelstein fail to teach  forming the cap feature comprising a cobalt-containing material layer.
However, Shih suggests that forming the cap feature comprising a cobalt-containing material layer (para. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lin & Edelstein with forming the cap feature comprising a cobalt-containing material layer as taught by Shih in order to enhance material variations and reducing the cost of manufacturing and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	

Reclaim 16, Lin, Edelstein, & Shih disclose that the forming of the first conductive feature within the first dielectric layer includes:
removing a portion of the first dielectric to form a trench;
forming a barrier feature that lines the trench; and
forming the first conductive feature on the barrier feature disposed within the trench (Lin in view of Edelstein’s Figs).
Reclaim 17, Lin, Edelstein, & Shih disclose that forming an etch stop layer on the cap feature prior to the forming of the recess extending through the cap feature (Lin in view of Edelstein’s Figs).
Reclaim 18, Lin, Edelstein, & Shih disclose that forming a second dielectric layer on the etch stop layer prior to the forming of the recess extending through the cap feature (Lin in view of Edelstein’s Figs).
Reclaim 19, Lin, Edelstein, & Shih disclose that the forming of the recesses extending through the cap feature further includes forming the recess through the second dielectric layer and the etch stop layer (Lin in view of Edelstein’s Figs).
Reclaim 20, Lin, Edelstein, & Shih disclose that forming a barrier feature in the recess that lines sidewalls of the recess prior to the forming of the conductive material in the recess to form the via (Lin in view of Edelstein’s Figs).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899